—Appeal by the subject of the June 1992 Special Grand Jury ID, Term VII of Suffolk County, as limited by his brief, from so much of (1) an order of the Supreme Court, Suffolk County (Seidell, J.), dated December 10, 1993, as accepted for filing as a public record a report of the June 1992 Special Grand Jury ID, Term VII of Suffolk County pursuant to CPL 190.85 (1) (a); and (2) an order of the same court, dated October 24, 1994, as, upon reargument, adhered to the original determination to file the report as a public record.
Ordered that the appeal from the order dated December 10, 1993, is dismissed, without costs or disbursements, as that order was superseded by the order dated October 24, 1994, made upon reargument; and it is further,
Ordered that the order dated October 24, 1994, is affirmed insofar as appealed from, without costs or disbursements.
The Special Grand Jury was adequately instructed with regard to the appellant’s duties and responsibilities as a public servant. Moreover, its findings are supported by a preponderance of the credible and legally admissible evidence (see, Matter of Report of 1985-1986 Special Grand Jury, 150 AD2d 580). Sullivan, J. P., Miller, Copertino and Goldstein, JJ., concur.